Title: To Thomas Jefferson from Bernard Peyton, 18 July 1825
From: Peyton, Bernard
To: Jefferson, Thomas


My Dear Sir,
Richd
18 July 1825
(Private)I fear you will think me your greatest & most constant pest in your old age, It grieves me that it should so happen, as you are certainly the very last person on earth I desire to be troublesome to, & what I mention now, is only by way of suggestion, for you to act upon or not, as you may feel inclined—Finding my excellent old friend Major Gibbon gradually declining daily, tho’ not rapidly, yet certainly, & that a vacancy in his office must necessarily take place before a great while, & observing that President Adams has adopted the rule (which I had heard before Hay’s case, was his determination, in the generality of cases) of filling a vacancy before it is generally known to exist, I dare that if there was any means by which the place could be forestald, with more effect than in the late administration, it would be a fortunate thing for me, & in mentioning the subject to you, I pray you to be assured that I entertain great doubts whether you will have it in your power to secure it, however willing, without doing what perhaps you had rather decline—in that event I would not on any account have you do it, for I would rather be a pauper than expose your feelings to the slightest mortification—it is only in case you can take a step in it in a manner entirely consistent with your degnity, feelings, & inclination that I would desire  it—The place is extremely desirable to me, but there will not be much prospect of success, I apprehend, if the vacancy occurs before some intimation is given at Washington of my views, for there will be numberless strong applicants for it—Mr Secretary Barbour I consider leaky, & probably inclined another way, tho’ I don’t know it—When perfectly at leisure, please drop me a line on this subject—With constant friendship Yours alwaysBernard Peyton